Title: To Thomas Jefferson from John Hobby, 20 March 1801
From: Hobby, John
To: Jefferson, Thomas



May it please your Excellency.
Portland District ofMaine March 20th 1801.

Altho to you Sir I am personally unknown, I am induc’d from a consciencious belief that I have deserved a better fate to state to you my past services, & my present distressed seituation, flattering myself that if it is in your power it will afford you pleasure to relieve the distresses of an inocent family reduced to necessity & want, and if it is not, that you will not be offended with the following lines—Seven years of the best of my life was devoted to the service of my country during the Revolutionary War with the British Nation, received as a compensation fifty Cents on the pound being compell’d to dispose of my certificates to give support to an Aged Mother, after whose Death I sat down in this place in the mercantile line, as soon as the Genl. Government was established, & District Courts form’d, I received from Genl. Dearborn an appointment of Deputy Marshal after his appointment to Congress I received from President Washington a Commission as Marshal of the district of  Maine, in which office I remain’d nearly eight years, for several years the office but poorly supported my Horse expences, while other Marshals in large Capitols & Cyties were accumilating estates subjected to very little labor or fatigue. Experiencing that my public business frequently interfered with that of my private concerns, and the latter with the former, I perceived it necessary either to dismiss my private business or give up that of the public, but with a little ambition to soar above the commonnallity together with repeated assurances throug the medium of Mr. Adams’s family that my name was first on the list for a more lucretive appointment induced me to prefer that of the public, while feeding myself with pleasing expectations, some intriguing incendiary and suppos’d low Character, prevailed on a Barber, & shoemaker, who owned part of a Vessell which I was obliged to take from them to secure a public demand to prefer without my knowlege in a most secret way, a complaint against me to President adams, who threw it into the hands of the then Secretary of the Treasury, & altho the complaint was founded on suspicion only, I was without warning—without time to adjust my accounts, without liberty of stating a syllable by way of defence, as it were with the stroke of a pen dashed out of office deprived of all means of support, & in this helpless seituation I have remain’d more than two years, during which I have had the painfull experience of long expensive sickness & repeated Deaths in my family. Expensive prosesses of a public as well as local nature is the natural result of misfortune, untill I am now reduced from a small but in[…] patrimony which was attched to my Wife not only to indijent circumstances, but almost to a Morsel of Bread, and am still by a C[…] […]eferres brot in Debt to the goverment, a sum I never can discharge but by the De[t] of nature, unless I can be discharged from my present state of painfull suspence and enter into some business that may ena[ble m]e to do it some few years hence.—From a consideration of a life having been almost intirely devoted to public service with little or no compensation I have been induced to have recource to your Excellecy’s clemency praying if it is not inconsistant with the duties of the important office you sustain, that my mind & the wants of a tender family dear to me, who naturally look to a Parent for support, and who had once a right to believe themselves born to a better fate may be restor’d to quietude & peace by either a limited or entire discharge of the public demand on me that I may be an enabled to embrace the first offers of any kind of decent business. Genl. Dearborn to whom I have been long personnally known & to whom I have related some particulars of the treatment I have received & the consequent misfortunes which followed will I believe substantiate this statement so far as he has been acquainted or inform’d.—

I am Sir with great respect & Esteem for your Excellencys name & Character your most obedt. Hble Sert

John Hobby

